Order, Supreme Court, New York County, entered January 17, 1975, unanimously modified, on the law and the facts, without costs, and Park-Chester Management Corp. is granted leave to intervene. This is an article 78 proceeding in which petitioners-appellants, who are tenants, seek to invalidate interim orders issued by the Office of Rent Control covering maximum base rents (MBR). (See Bedford v. Beame, 45 A D 2d 950.) The intervenorlandlord and its counsel have previously been involved in a number of rent control matters and have presented the landlord’s position in a responsible manner. It is contended by them that such position may not in this case be fully presented, and, in the interest of a full exploration of the subject matter, leave to intervene is granted pursuant to CPLR 7802 (subd. [d]). The court at Special Term concluded that there could be constructive help, but limited participation to a brief as amicus curiae. Concur — Kupferman, J. P., Lupiano, Tilzer and Capozzoli, JJ.